Citation Nr: 0026872	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  96-32 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a low 
back injury with arthritis and sacroiliitis, currently 
assigned a 40 percent evaluation.   

2.  Entitlement to an increased rating for bilateral tinea 
pedis and cruris, currently assigned a 10 percent evaluation.   

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1991 to July 
1993.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision, notice 
of which was provided by the Cleveland, Ohio, Regional Office 
(RO), which confirmed a 20 percent evaluation for residuals 
of a low back injury with arthritis and sacroiliitis, 
confirmed a 10 percent evaluation for bilateral tinea pedis 
and cruris, and denied a total rating based upon individual 
unemployability.  

An August 1996 RO hearing was held.  By a June 1997 decision 
rendered by that hearing officer (on a Supplemental Statement 
of the Case form), the rating for the service-connected back 
disability was increased from 20 percent to 40 percent, 
effective November 30, 1995.  Since appellant and his 
representative have subsequently presented substantive 
argument with respect to the issue of entitlement to an 
evaluation in excess of 40 percent for the service-connected 
back disability, that issue remains in appellate status and 
the Board has herein reframed said issue on the title page of 
this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Subsequent to the hearing and hearing officer decision, the 
appellant moved to Tennessee.  Thereafter, the Nashville, 
Tennessee, RO had jurisdiction of the case.  It was certified 
to the Board from the Nashville RO.  After the case was 
received at the Board it was indicated that the appellant has 
moved back to Ohio.  Scheduling of the hearing that has lead 
to the action taken below may affected by this change, and 
should be considered in the scheduling of any hearing.



REMAND

In a June 2000, written statement, appellant requested that a 
"personal hearing" be held.  In response thereto, in August 
2000, the Board's administrative staff sent him a hearing 
clarification letter.  Later that month, he returned that 
hearing clarification letter, and requested therein that a 
hearing be held before a member of the Board at the regional 
office by videoconferencing (i.e., a videoconference "Travel 
Board hearing").  In September 2000, the Board's 
administrative staff sent him a hearing notification letter, 
advising him of a scheduled December 2000 hearing before the 
Board in Washington, D.C.  That scheduled hearing was 
subsequently canceled, apparently because appellant had only 
requested a videoconference "Travel Board hearing rather 
than an in-person hearing in Washington, D.C.  Since "Travel 
Board hearings" are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (1999)), the Board is herein remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.  As this is a procedural due process remand, a 
well-grounded determination is not required at this time on 
said appellate claims.  

Accordingly, the case is REMANDED for the following:

The RO should schedule a video-conference 
Travel Board hearing, and provide 
appellant and his representative notice 
thereof.  Consideration should be given, 
as indicated to the appellant's apparent 
move back to Ohio.  If he desires to 
withdraw the request for such hearing 
prior to the time it is conducted, he may 
do so in writing by contacting the RO.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


